DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a method for secure registration…, which is a statutory category of invention, and 
Claim 8 is directed to system for secure registration…, which is a statutory category of invention 
Step 2a: 
While claims 1 and 8 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “conducting transaction using a form and generating a token based on the form as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “Storing a form soliciting customer information…; receiving, a copy of the form….; transmitting, a first subset of customer data….; receiving, a token….; and transmitting the token….” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1 and 8 recites: “Storing a form soliciting customer information…; receiving, a copy of the form….; transmitting, a first subset of customer data….; receiving, a token….; and transmitting the token….” These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity (relationships between people to coordinate a purchase transaction by using a form). The limitations that set forth this abstract idea include: 
“Storing a form soliciting customer information…; receiving, a copy of the form….; transmitting, a first subset of customer data….; receiving, a token….; and transmitting the token….”
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “memory device”, “a receiver”, “a transmitter”, merely uses a computer as a tool to perform the abstract idea. The use of “memory device”, “a receiver”, “a transmitter”, does no more than generally link the abstract idea to a particular field of use, the use of “memory device”, “a receiver”, “a transmitter”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “memory device”, “a receiver”, “a transmitter”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “memory device”, “a receiver”, “a transmitter”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “conducting transaction using a form and generating a token based on the form” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7 and 9-14 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-7 and 9-14 merely extend the abstract idea of claims 1 and 8 by describing the use of computer device or processor to “Storing a form soliciting customer information…; receiving, a copy of the form….; transmitting, a first subset of customer data….; receiving, a token….; and transmitting the token….” and only serve to add additional layers of abstraction to the abstract idea of claims 1 and 8. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg U.S. Patent No. 8,494,958 B2 and alternatively in view of Weber et al (hereinafter “Weber”) U.S. Patent No. 9,390,412 B2
As per claims 1 and 8, Schoenberg discloses a method for secure registration to enable transactions between a first user and a vendor that is facilitated by a payment server, the method comprising:
storing, by a memory device, a form soliciting customer information including a plurality of fields, wherein at least one of the plurality of fields is associated with an attribute (col. 2, lines 1-15, which discloses that “The online payment form includes data fields pre-populated with available payer information included in the link or stored and associated with the payer token.);
receiving, by a receiver, a copy of the form including customer data in all of the plurality of fields (col. 2, lines 1-15, which discloses that “The online payment form includes data fields pre-populated with available payer information included in the link or stored and associated with the payer token. The biller's online payment form is then reviewed by the payer, who completes and corrects the data as needed.  The completed online payment form is then sent to a secure payment form server by the payer.”);
transmitting, by a transmitter, a first subset of the customer data based on the attribute associated with the first subset of the customer data (col. 2, lines 16-19, which discloses that “In one aspect of the invention, the payer payment data is transmitted to an online payment gateway by the secure payment form server, and payment is processed by the online payment gateway.”);
receiving, by the receiver, a token in response to the transmission of the first subset of customer data (see fig. 3, which discloses that “payer authorizes saving payment data to a secure hosted server for future transactions step 302; payer payment data saved by secure payment form server data logically tied to payer token or other data for future access); and
transmitting, by the transmitter, the token and a second subset of the customer data, wherein the second subset is based on the attribute associated with the second subset of customer data (see fig. 3, which discloses that “payer authorizes saving payment data to a secure hosted server for future transactions step 302; payer payment data saved by secure payment form server data logically tied to payer token or other data for future access.”)
Alternatively Weber discloses the method comprising:
receiving, by the receiver, a token in response to the transmission of the first subset of customer data (col. 7, lines 23-43, which discloses that “As explained previously, in some embodiments, the primary account identifier may be tokenized, masked, or otherwise substituted during a transaction to generate a payment token that may be registered and substituted during a payment transaction”);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Schoenberg and incorporate the method, comprising receiving, by the receiver, a token in response to the transmission of the first subset of customer data in view of the teachings of Weber in order to facilitate payment transaction among participants.

As per claims 2 and 9, Schoenberg further discloses the method, wherein the first subset of the customer data includes customer data that is associated with a first attribute and a second attribute (col. 2, lines 16-19).

As per claims 3 and 10, Schoenberg further discloses the method, wherein the first subset of the customer data includes customer data that is associated with the first attribute but excludes customer data associated with the second attribute (col. 1, line 65-col. 2, lines 15).
As per claims 4 and 11, Schoenberg further discloses the method, further comprising transmitting the form to a website operated by the vendor (see claim 1 and associated text).

As per claims 5 and 12, Schoenberg further discloses the method, wherein at least one of the plurality of fields is not associated with an attribute (col. 1, line 65-col. 2, lines 15).

As per claims 6 and 13, Schoenberg further discloses the method, wherein the copy of the form is received via an email message (col. 1, line 65-col. 2, line 15).

As per claims 7 and 14, Schoenberg further discloses the method, wherein the copy of the form is received via an HTTP transmission (col. 4, lines 42-58).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        September 27, 2022